DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's argument, see pages 10-11, filed on Mar. 16, 2015, are not persuasive. Upon further review, Iwami suggests  generating at least one digital image of a drug portion to be verified (an image capturing step S016; 0153 and Fig. 11) with the calibrated camera [i.e., known calibration parameters] of the verification device (the reference position being the origin is set at the center position of the imaging range (more precisely, the angle of view of each of the first camera 16a and the second camera 16b) of the image capturing unit 16; ¶0113); determining individual key data for the drug portion to be verified by the control unit of the verification device based on known calibration parameters of the camera (the reference position being the origin is set at the center position of the imaging range [i.e., known calibration parameters] (more precisely, the angle of view of each of the first camera 16a and the second camera 16b) of the image capturing unit 16; ¶0113) of the verification device and the digital image (The verification unit 25 performs the above-described verification with the medicine packaged in each of the packaging bags 1 in the continuous packaging bag 3 as a verification target. After completion of all verifications, the verification unit 25 displays character information indicating the result (verification result) on a display (S024); ¶0169). However, in an effort to expedite prosecution, and in light of the amendment, there are new grounds of rejection. All the references refer to calibrating cameras in 

Claim Objections
Claim 2 is objected to because of the following informalities: “a storage device” should be “[[a]] the storage device”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osheroff, (U.S. Patent No. 8,712,163 B1), [hereinafter Osheroff], further in view of Iwami (U.S. Patent Application Publication No. 2021/0015711 A1), [hereinafter Iwami], further in view of Cerello et al., (U.S. Patent Application Publication No. 2014/0222444 A1), [hereinafter Cerello], and further in view of Ghazizadeh, (U.S. Patent No. 10,565,735 B2), [hereinafter Ghazizadeh].
Regarding Claim 1, Osheroff discloses a method for measuring and verifying drug portions (a computer-based pill identification and characterization method and apparatus for use in drug identification, drug quality verification, and counterfeit detection; col. 2, lns. 27-29), comprising: 
a) compiling characteristic key data of a drug type with a calibrated camera (calibration data is acquired along with or instead of an image file; col. 7, lns. 17-18 and Fig. 2) of a measuring device (One embodiment of the present invention provides a computer-implemented method of pill analysis in which a computer acquires a pill image having an image frame and detects contrast shifts within the image frame to locate at least one object having an object outline. The computer determines a first value or values for the object(s) where the first value is an area, a position, a length, a width, an angle, a color, a brightness, a code, a shape, a crystal pile size, a crystal geometry, a substance identity, or a character identity; col. 2, lns. 34-43), comprising:
generating at least one digital image of a drug portion of the drug type  with the calibrated camera of the measuring device (In a minimum-sized image, the image may only contain one complete pill; col. 7, lns. 65-66);
transferring the generated digital image to a control unit of the measuring device (In step 106, method 100 detects, isolates, and analyzes the image frame, background, and image reference objects. Step 106 is discussed in more detail below with a deconstructor module of the present invention and reference to FIG. 3; col. 8, lns. 61-64); and
(In step 110, a pill's color and/or texture are detected; col. 9, ln. 6 and Fig. 2) using known calibration parameters of the camera of the measuring device and of the digital image (Step 104 may also include processing camera parameter information, such as image resolution, color depth, optical parameters, and the like, in order to generate image frames that have three-dimensional composite images built from two-dimensional sensor data; col. 8, lns. 37-41 and Fig. 2);
b) storing the characteristic key data of the drug type (In step 124, one or more results are stored and/or reported to a user; col. 9, lns. 27-28 and Fig. 2) in a storage device (Method 100 preferably stores information obtained from a pill image to database 101 for use, for example, as reference information at a later date; col. 9, lns. 37-38 and Each step of method 100 preferably communicates data to and from a local or remote database 101; col. 9, ln. 44).
However, Osheroff does not explicitly disclose c) retrieving characteristic key data from or transmitting characteristic key data to a verification device separate from the measuring device; d) compiling individual key data for a drug portion to be verified using a calibrated camera of the verification device separate from the calibrated camera of the measuring device and comparing with characteristic key data, comprising: generating at least one digital image of a drug portion to be verified with the calibrated camera of the verification device; transferring the generated digital image of the drug portion to be verified to a control unit of the verification device; determining individual key data for the drug portion to be verified by the control unit of the verification device based on known calibration parameters of the camera of the verification device and the digital image; and comparing, by the control unit of the verification device, the individual key data with characteristic key data of the corresponding drug type and, based on the results of the comparison, verifying or rejecting the drug portion, wherein drug portions to be measured and verified are disposed in one or more blister bags, wherein individual key data relating to the shape of the drug portions are reproduced by visually depicting the shape of the drug portions located in the one or more blister bags, wherein during compilation the characteristic key data receive a time stamp and prior to the comparison of the characteristic key data with the individual key data of the drug portion to be verified, the verification device verifies the time stamp of the characteristic key data associated with the individual key data, and retrieves from the storage device and updates the characteristic key data, when a predetermined time difference is exceeded.
In a similar field of endeavor, Iwami suggests:
c) retrieving characteristic key data from or transmitting characteristic key data to a verification device separate from the measuring device (The verification unit 25 communicates with the server computer 70 to access the database DB, and reads from the database DB a master image corresponding to the type of medicine specified by the prescription condition information acquired by the prescription condition information acquisition unit 22 FIG. 6; ¶0109 and a master image management table MT is recorded in the server computer 70 in addition to the above database DB. The master image management table MT records information regarding the latest master image registered in the database DB, and records the type of medicine, registration time, characteristic information, and imaging position for each of the master images, as illustrated in FIG. 8; ¶0111); and
d) compiling individual key data for a drug portion to be verified using a (Fig. 3, element 16a) separate from the (an image capturing step S016; ¶0153) and comparing with characteristic key data (a verification flow S022 in the basis operation constitute the medicine verification method of the present invention; ¶0153 and Fig. 8), comprising:
generating at least one digital image of a drug portion to be verified (an image capturing step S016; 0153 and Fig. 11) with the calibrated camera [i.e., known calibration parameters] of the verification device (the reference position being the origin is set at the center position of the imaging range (more precisely, the angle of view of each of the first camera 16a and the second camera 16b) of the image capturing unit 16; ¶0113);
transferring the generated digital image of the drug portion to be verified to a control unit of the verification device (The captured image is transmitted to the image acquisition unit 23 of the processing device 12 as needed (S019); ¶0161 and Fig. 11);
determining individual key data for the drug portion to be verified by the control unit of the verification device based on known calibration parameters of the camera (the reference position being the origin is set at the center position of the imaging range [i.e., known calibration parameters] (more precisely, the angle of view of each of the first camera 16a and the second camera 16b) of the image capturing unit 16; ¶0113) of the verification device and the digital image (The verification unit 25 performs the above-described verification with the medicine packaged in each of the packaging bags 1 in the continuous packaging bag 3 as a verification target. After completion of all verifications, the verification unit 25 displays character information indicating the result (verification result) on a display (S024); ¶0169); and
comparing, by the control unit of the verification device, the individual key data with characteristic key data of the corresponding drug type and, based on the results of the comparison, verifying or rejecting the drug portion (Thereafter, in a case where the verification unit 25 verifies that the type of the medicine packaged in the packaging bag 1 of the continuous packaging bag 3 matches the type of the medicine appearing in the master image and where the light transmittance of the packaging bag 1 indicated by the characteristic information acquired by the characteristic information acquisition unit 28 exceeds a threshold, the update processing unit 29 executes the update processing (S025); ¶¶0169-71 and Fig. 11),
wherein drug portions to be measured and verified are disposed in one or more blister bags (a plurality of types of medicines are packaged in the packaging bag 1; ¶¶0141 and 150),
wherein individual key data relating to the shape of the drug portions are reproduced by visually depicting the shape of the drug portions located in the one or more blister bags (After performing the medicine presence region specifying step S001, the verification unit 25 extracts a pixel group corresponding to the medicine presence region from among the pixel group forming the preprocessed image (S002). As illustrated in FIG. 10, the extracted pixel group forms a rectangle (rectangular region denoted by reference symbol X in FIG. 10) surrounding the medicine presence region. Hereinafter, the extracted pixel group is referred to as a “medicine extraction image X”. In a case where a plurality of medicine presence regions are specified in the medicine presence region specifying step S001, the medicine extraction image X is specified for each of medicine presence regions; ¶0137 and Fig. 10),
wherein during compilation the characteristic key data receive a time stamp (The master image management table MT records information regarding the latest master image registered in the database DB, and records the type of medicine, registration time, characteristic information, and imaging position for each of the master images, as illustrated in FIG. 8; ¶0111 and Fig. 8) and prior to the comparison of the characteristic key data with the individual key data of the drug portion to be verified, the verification device verifies the time stamp of the characteristic key data associated with the individual key data, and retrieves from the storage device and updates the characteristic key data, when a predetermined time difference is exceeded (Thereafter, in a case where the verification unit 25 verifies that the type of the medicine packaged in the packaging bag 1 of the continuous packaging bag 3 matches the type of the medicine appearing in the master image and where the light transmittance of the packaging bag 1 indicated by the characteristic information acquired by the characteristic information acquisition unit 28 exceeds a threshold [i.e., a predetermined time difference], the update processing unit 29 executes the update processing (S025). By executing the update processing, the master image as an update target among the master images stored in the server computer 70 is to be updated to a captured image of the verification target medicine (more precisely, the medicine extraction image X) verified by the verification unit 25 to match the type of medicine appearing in the master image; ¶0171).
Therefore, it would have been obvious at the time the invention was filed to incorporate the computer-based pill identification and characterization method and apparatus as taught by Osheroff, with the verification device as suggested by Iwami. The motivation would be to simply substitute the database of Iwami with the database disclosed by Osheroff to provide a known database of pills with time stamps for comparison and verification. Osheroff at col. 10, lns. 6-16.
However, Osheroff, further in view of Iwami, [hereinafter Osheroff-Iwami] do not disclose a calibrated camera of the verification device. 
In a similar field, Cerello suggests a calibrated camera of the verification device (there is verifying compliance of images performed by scanners with standards required, and tested upfront through calibration of the devices through phantoms.  When applied to an imaging-based clinical trial (iCLT), the enlisting of recruiting clinical trial sites and their qualification can be implemented by a core laboratory with a Web-based procedure that makes use of imaging scanner calibration data, for example, such as generated by an imaging phantom designed in order to simplify the procedure from the point of view of clinical trial sites and a test subject; ¶0047).
Therefore, it would have been obvious at the time the invention was filed to incorporate the medicine verification system and method as taught by Osheroff-Iwami, with the calibration of all system devices as suggested by Cerello. The motivation would be so the level of imaging quality control can be substantially increased, non-compliance can be immediately identified and sites can be requested to take action according to the non-compliance rules. Cerello at ¶0047.
Additionally, Ghazizadeh suggests a device having a calibrated camera (A calibration pattern includes one or more known predetermined sub-patterns that have known or knowable characteristics.  Including such a calibration pattern in a captured digital image will indicate information about other pixels in the captured digital image; col. 3, lns. 39-43) and; the storage device (Two-dimensional bar code 41 can include the identifying indicia for the calibration pattern thus allowing smart mobile device 10 to identify the calibration pattern in a captured image and access from local or remote storage information about the calibration pattern; col. 4, lns. 51-55).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as taught by Osheroff-Iwami, further in view of Cerello, [hereinafter Osheroff-Iwami-Cerello] with the calibrated cameras as suggested by Ghazizadeh. The motivation would be to indicate information about other pixels in the captured digital image. Ghazizadeh at col. 3, lns. 39-43. Additionally, having camera calibration parameters that are accessible from local or remote cameras allows a plurality of cameras to calibrate to known data.
Regarding claim 2, Osheroff-Iwami-Cerello, further in view of Ghazizadeh, [hereinafter Osheroff-Iwami-Cerello-Ghasizadeh], suggest all the limitations and motivation of claim 1, as discussed above. Cerello also suggests wherein the characteristic key data are stored via a communication link in a storage device configured as a cloud storage on the internet (The computer system 130 can include at web server computer 131, at least one processor 133, and data store or memory 135. Devices 101 (e.g., 101A, 101B, 101C, 101D) are devices equipped with an Internet browser, which clinical trial investigators, administrators, sponsors, submitters, reviewers, and/or other authorized participants can use to communicate with the computer system 130 via the communications network 125 for data exchange; 0049, 52 and Fig. 1).
Regarding claim 7, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. Iwami also suggests wherein the verification of a compilation of multiple drug portions comprises having the control unit of the verification device verify the characteristic key data associated with the drug portions for all drug portions of the compilation (the medicines for one dose are packaged in each of the plurality of packaging bags 1; 0045 and Fig. 2 and Specifically, inspection of whether the type and the number (more precisely, the number of each of types) of the medicines contained in each of the packaging bags 1 in the continuous packaging bag 3 is as specified in the prescription is performed; 0049).
Regarding claim 8, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. Osheroff also suggests wherein the calibration parameters of the cameras of the measuring and verification device are generated in that digital images of a multiplicity of calibration objects are generated with the cameras and compared with key data for the calibration objects in order to generate the calibration parameters (the image map and contrast shifts from step 152 are used to detect an image frame, frame reference objects, and element objects.  Element objects include pill sides and features within the area of a pill side.  In step 156, background and background objects are detected.  Optionally, background and background objects are sent to drift calculation module 218.  In step 158, the image frame is isolated from the data and analyzed for the presence of calibration objects, diagnostic objects, and programming objects; col. 10, lns. 6-16). It would have been obvious to apply the calibration techniques suggested by Osheroff to the verification device camera as well. The motivation would be to have 
Regarding claim 9, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. Osheroff suggests wherein the characteristic key data is stored immediately after compilation (If the imprint or marking matches a vendor ID value, it is labeled a reference object in step 366 and stored in a bin for further analysis; col. 28, lns. 46-48).
Regarding claim 10, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. Osheroff suggests wherein the characteristic key data is stored after all of a plurality of selected drug types have been processed  (If the imprint or marking matches a vendor ID value, it is labeled a reference object in step 366 and stored in a bin for further analysis; col. 28, lns. 46-48 and Fig. 2 showing a plurality at steps 122 and 124).
Regarding claim 15, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. Iwami also suggests wherein a plurality of blister bags are joined together in a blister tube, and wherein the blister tube is moved from a first roll to a second roll past the measuring camera (Figs. 3 and 4).
Regarding claim 17, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. Iwami also suggests a first control unit (control unit 21; Fig. 6), the first calibrated camera (camera 16a; 0055 and Fig. 3) disposed over a support table (the arrangement unit 15; 0055 and Fig. 3) upon which the drug portion to be measured (an image of the verification target medicine, at an intermediate position of the conveyance path 18; 0064) is arranged (The camera on the upper side (hereinafter, referred to as a first camera 16a) is disposed immediately above the arrangement unit 15 and captures an image of the medicine packed in the packaging bag 1 disposed on the arrangement unit 15 from above; 0065); and the verification device having a second calibrated camera and a second control unit (Fig. 6 elements 11 and 12), the second calibrated camera (Fig. 3, element 16b) fixedly arranged above a blister tube comprising a plurality of blister bags (specifically, a medicine packed in each of the packaging bags 1; 0055 the continuous packaging bag 3; 0055 and Fig. 3). Ghazizadeh suggests a measuring device having a calibrated camera (A calibration pattern includes one or more known predetermined sub-patterns that have known or knowable characteristics.  Including such a calibration pattern in a captured digital image will indicate information about other pixels in the captured digital image; col. 3, lns. 39-43) and; the storage device (Two-dimensional bar code 41 can include the identifying indicia for the calibration pattern thus allowing smart mobile device 10 to identify the calibration pattern in a captured image and access from local or remote storage information about the calibration pattern; col. 4, lns. 51-55).
Regarding claim 18, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claims 1 and 17, as discussed above. Therefore, the supporting rationale of the rejection to claims 1 and 17 applies equally as well to claim 18.
Regarding claim 19, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. Cerello also suggests a non-transitory computer-readable medium comprising instructions stored therein (one non-transitory computer-readable storage medium encoded with a plurality of computer-executable instructions that, when executed by at least one processor, performs a method described herein; 0138). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 19.
Regarding claim 20, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claims 1 and 19, as discussed above. Therefore, the supporting rationale and motivation of the rejection to claims 1 and 19 applies equally as well to those elements of claim 20.  

Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osheroff-Iwami-Cerello-Ghasizadeh, and further in view of Nagaraju et al., (U.S. Patent Application Publication No. 2020/0082086 A1), hereinafter (“Nagaraju”).
Regarding claim 3, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. However, Osheroff-Iwami-Cerello do not explicitly disclose wherein the verification device transmits an authentication code, the storage device verifies the authentication code, and the characteristic key data are retrieved by the verification device only if the authentication code is valid. 
Nagaraju suggests wherein the verification device transmits an authentication code, the storage device verifies the authentication code, and the characteristic key data are retrieved by the verification device only if the authentication code is valid (client network device 32 comprises authentication verification module 66 left and described above), the client network device 32 transmits an authentication request to the authentication server a front such as medication server 28 described above)… device 32 sends both attributes of the software image and its data, including the cryptographic hash received from the organization, to the authentication server; 0056).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as suggested by Osheroff-Iwami-Cerello-Ghasizadeh, with the authentication verification as suggested by Nagaraju. The motivation would be so the client network device is to not download the candidate software image in response to the candidate cryptographic hash not matching the authentic cryptographic hash. Nagaraju at Abstract.
Regarding claim 4, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. Nagaraju suggests wherein the verification device transmits an authentication code, the storage device verifies the authentication code, and the characteristic key data are transmitted to the verification device only if the authentication code is valid (client network device 32 comprises authentication verification module 66 left and described above), the client network device 32 transmits an authentication request to the authentication server a front such as medication server 28 described above); 0056).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as suggested by Osheroff-Iwami-Cerello-Ghasizadeh, with the authentication verification as suggested by Nagaraju. The motivation would be so the client network device does not download the candidate software image in response to the candidate cryptographic hash not matching the authentic cryptographic hash. Nagaraju at Abstract.

Regarding claim 11, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. Nagaraju suggests wherein the storage device is temporarily connected to the verification device for a data transfer (The cryptographic hash is used to verify the authenticity of the download request prior to downloading the software image/executable file; 0013, hence only connected after verification thus temporary).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as suggested by Osheroff-Iwami-Cerello, with the authentication verification as suggested by Nagaraju. The motivation would be so the client network device is to not download the candidate software image in response to the candidate cryptographic hash not matching the authentic cryptographic hash. Nagaraju at Abstract.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Osheroff-Iwami-Cerello-Ghasizadeh and further in view of Braun (U.S. Patent Application Publication No. 2015/0066205 A1), hereinafter (“Braun”), as cited by applicant’s IDS.
Regarding claim 12, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. However, Osheroff-Iwami-Cerello-Ghasizadeh do not explicitly disclose wherein the drug portion is positively verified if deviations between the individual key data and the characteristic key data do not exceed specific predetermined threshold values.
Braun suggests wherein the drug portion is positively verified if deviations between the individual key data and the characteristic key data do not exceed specific predetermined threshold values (to improve the rate at which medications are properly verified, medication unit doses may be required to match the identified medication above a threshold level may be considered a "match."; 0046).
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as taught by Osheroff-Iwami-Cerello-Ghasizadeh, with the drug thresholds as suggested by Braun. The motivation would be to improve the rate at which medications are properly verified. Braun at 0046.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osheroff-Iwami-Cerello-Ghasizadeh, and further in view of  Lang et al., (U.S. Patent Application Publication No. 2011/0110572 A1), hereinafter (“Lang”).
Regarding claim 13, Osheroff-Iwami-Cerello-Ghasizadeh suggest all the limitations and motivation of claim 1, as discussed above. However, Osheroff-Iwami-Cerello-Ghasizadeh do not explicitly disclose wherein the camera of the measuring device during use is positioned at the same distance from a support table as the camera was positioned during calibration.
Lang suggests wherein the camera of the measuring device during use is positioned at the same distance from a support table as the camera was positioned during calibration (potential inconsistencies in image resolution, context and scale may be avoided since the same quality of camera may be employed at the same distance from the pills in both the reference images from which the known features are extracted and the image data currently being analyzed; 0006). 
Therefore, it would have been obvious at the time the invention was filed to incorporate the automated packaging system and method as taught by Osheroff-Iwami-Cerello-Ghasizadeh, with the drug confirmation as suggested by Lang. The motivation would be to provide the correct medication to patients.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Alison Slater/Primary Examiner, Art Unit 2487